DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 10, 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch in view of Jacovelli.  The reference to Raasch (at least fig 1, 2) teaches structure substantially as claimed including a steering wheel desk comprising: a single unit desk; the desk having an opening (26) near top center of said desk; the opening shaped to allow for inserting the desk over a top portion of a steering wheel through the opening positioning the desk at an incline .
Claims 2, 3, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch in view of Jacovelli as applied to claims above, and further in view of Syrianos.  The reference to Raasch (at least fig 1, 2) in view of Jacovelli teaches structure substantially as claimed including a steering wheel desk comprising: a single unit desk; a lip able to be made of different material, the only difference being the particular materials.  However, the reference to Syrianos teaches the use of a providing wood as a material to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Raasch in view of Jacovelli to 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch in view of Jacovelli as applied to claims above, and further in view of Isernio.  The reference to Raasch (at least fig 1, 2) in view of Jacovelli teaches structure substantially as claimed including a steering wheel desk, the only difference being there are light emitting diodes to facilitate better vision. However, the reference to Isernio teaches the use of a providing light emitting diodes to provide better vision to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Raasch in view of Jacovelli to include light emitting diodes as taught by Isernio since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including steering wheel tray structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.